     Lawrence D. Rohlfing
1    Attorney at Law: 119433
     Law Offices of Lawrence D. Rohlfing
2    12631 East Imperial Highway, Suite C-115
     Santa Fe Springs, CA 90670
3    Tel.: (562) 868-5886
     Fax: (562) 868-5491
4    E-mail: rohlfing.office@rohlfinglaw.com
5    Attorneys for Plaintiff
     Anthony Ray Malma
6
7
                          UNITED STATES DISTRICT COURT
8                        CENTRAL DISTRICT OF CALIFORNIA
                               WESTERN DIVISION
9
10
11   ANTHONY RAY MALMA,                     ) Case No.: 5:20-cv-01745-PD
                                            )
12                                          ) /PROPOSED/ ORDER OF
                   Plaintiff,               ) DISMISSAL
13                                          )
           vs.                              )
14                                          )
     ANDREW SAUL,                           )
15                                          )
     Commissioner of Social Security,       )
16                                          )
                   Defendant.               )
17                                          )
                                            )
18
19
           The above captioned matter is dismissed with prejudice, each party to bear
20
     its own fees, costs, and expenses.
21
           IT IS SO ORDERED.
22
     DATE:       June 24, 2021
23                               ___________________________________
                                 THE HONORABLE PATRICIA DONAHUE
24                               UNITED STATES MAGISTRATE JUDGE
25
26

                                            -1-
